Citation Nr: 1116999	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-07 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for postoperative residuals of a left ankle injury.

2.  Entitlement to an increased disability rating in excess of 10 percent for postoperative residuals of a left ankle injury.

3.  Entitlement to a separate compensable (10 percent) disability rating for postoperative scars associated with residuals of bilateral ankle injuries

4.  Entitlement to an increased disability rating in excess of 0 percent for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied increased disability ratings for residuals of left and right ankle injuries and bilateral hearing loss.  The Veteran testified at a Board hearing at the RO in January 2009 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.    

The issue of service connection for tinnitus has been raised by the record in the June 2006 audiological examination and the issue of service connection for plantar spurs secondary to the Veteran's ankle disabilities has been raised by the record in a July 2009 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's postoperative residuals of a left ankle injury are not manifested by marked limitation of motion of the ankle.  

2.  The Veteran's postoperative residuals of a right ankle injury are not manifested by marked limitation of motion of the ankle.  

3.  Postoperative residuals of the left ankle are manifested by painful scars.

4.  Postoperative residuals of the right ankle are not manifested by painful scars, deep or nonlinear scars, scars causing limitation of motion, unstable scars, or scars covering more than 144 square inches.

4.  The Veteran's hearing loss is manifested by Level I hearing acuity bilaterally with speech recognition scores of 92 percent bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for postoperative residuals of a left ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).

2.  The criteria for a disability rating in excess of 10 percent for postoperative residuals of a right ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).

3.  The criteria for a separate 10 percent disability rating for postoperative scars associated with residuals of a left ankle injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.118, Diagnostic Code 7804 (2007).

4.  The criteria for a compensable (10 percent) rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that VCAA letters dated January 2004, August 2004, and May 2008 provided the Veteran such notice.

Although the notices did not precede the initial adjudication of the Veteran's claim, the notices were followed by a subsequent readjudication, in this case a supplemental statement of the case issued in January 2009, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claims for a rating in excess of 10 percent for residuals of bilateral ankle injuries and in excess of 0 percent for bilateral hearing loss.  The Veteran was assisted by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to draw out the state of the Veteran's disabilities.  In addition, the VLJ requested information regarding any current treatment and symptoms.  No additional pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for a higher disability rating.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in February 2004, June 2006, and October 2008 to address the level of disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.


Increased Rating Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Increased Rating for Residuals of a Left Ankle Injury 

The Veteran's postoperative residuals of a left ankle injury have been rated under Diagnostic Code 5271 for limitation of motion of the ankle.  Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are to 20 degrees dorsiflexion and to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, Plate II.

After a review of all the evidence in this case, lay and medical, the Board finds that the weight of the evidence does not show marked limitation of motion of the Veteran's left ankle during the rating period on appeal.  

A February 2003 VA treatment record showed complaints of pain in the ankles.  The examiner noted full active range of motion of all extremities.  The examiner specifically noted full flexion, extension, inversion, and eversion.  The Veteran was capable of standing on his heels and his toes.  

During the February 2004 VA examination, the Veteran reported constant pain for two years with some swelling.  The examiner noted that range of motion exercises produced mild pain laterally.  The Veteran had dorsiflexion of 20 degrees and plantar flexion of 45 degrees with pain at about 40 degrees.  A June 2004 private treatment record showed normal plantar flexion and mild restriction of extension of the ankle.  The examiner noted significant stiffness and rigidity in the ankles.  A July 2004 VA treatment record showed complaints of bilateral ankle pain.  Examination revealed no tenderness or swelling and a good range of motion.  

An April 2006 private treatment record again showed complaints of pain and stiffness.  The examiner noted some diminished ankle range of motion on the left with dorsiflexion to 0 degrees and plantar flexion to 30 to 35 degrees.  The examiner noted tenderness over the left ankle.  The Veteran was afforded another VA examination in June 2006.  At that time, the Veteran's left ankle showed dorsiflexion to 20 degrees and plantar flexion to 20 degrees.  The examiner noted chronic pain.  

An October 2008 VA examination revealed dorsiflexion to 15 degrees and plantar flexion to 45 degrees with pain throughout those ranges.  The examiner noted no additional limitations following repetitive use other than increased pain without further loss of motion.  He found no effect of incoordination, fatigue, weakness, or lack of endurance on the function of the right ankle.  

The Board finds that the weight of the evidence is against a finding of marked limitation of motion.  The Board acknowledges the April 2004 range of motion findings showing 0 degrees dorsiflexion and 30 degrees plantar flexion.  These findings show marked limitation of motion as the Veteran's range of motion of the ankle is limited to less than half of the normal range of motion; however, the range of motion findings before and after April 2004 do not show marked limitation of motion.  Within two months, June 2004 range of motion findings showed normal dorsiflexion.  The Board finds that the April 2004 range of motion findings are contradicted by numerous other reports and examinations and that overall the record does not support a finding of marked limitation of motion.  Therefore, the Board finds that the Veteran's range of motion does not constitute, or more nearly approximate, marked limitation of motion of the left ankle.  

The Board notes that the October 2008 VA examination specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  Even considering these factors, the Veteran's limitation of motion was mild and not marked.  Therefore, applying the DeLuca criteria does not lead to a higher rating.  

The Board has considered whether there are any other possibly applicable diagnostic codes available regarding the Veteran's left ankle disability.  The left ankle disability is not manifested by ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  Therefore, no other diagnostic codes are applicable to the Veteran's left ankle disability.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability rating than 10 percent for postoperative residuals of a left ankle injury for any period of rating on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Residuals of a Right Ankle Injury 

The Veteran's postoperative residuals of a right ankle injury have also been rated under Diagnostic Code 5271 for limitation of motion of the ankle.  Again, under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating and marked limitation of motion of the ankle warrants a 20 percent rating.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are to 20 degrees dorsiflexion and to 45 degrees in plantar flexion.  38 C.F.R. § 4.71, Plate II.

After a review of all the evidence in this case, lay and medical, the Board finds that, the weight of the evidence does not show marked limitation of motion of the Veteran's right ankle during the rating period on appeal.  

A February 2003 pain management VA treatment record showed complaints of pain and limitation of motion of the right ankle.  Physical examination revealed full active range of motion of the right ankle.  He had full flexion extension, inversion, and eversion with no erythema or edema.  

The Veteran was afforded a VA examination in February 2004.  At that time, the Veteran reported daily pain in the right ankle without swelling or weakness.  Range of motion findings showed dorsiflexion to 20 degrees and plantar flexion to 45 degrees without pain.  The examiner noted no weakness, fatigue, or incoordination with active range of motion exercises.  A June 2004 private treatment record showed normal plantar flexion with a mild restriction of extension of the ankle.  The examiner did note rigidity of the ankles.  A July 2004 VA treatment record showed complaints of bilateral ankle pain.  Examination revealed no tenderness or swelling and a good range of motion.

An April 2006 private orthopedic record showed complaints of ankle pain, stiffness, and swelling.  Examination revealed mild to moderate swelling and some diminished ankle range of motion on the right with dorsiflexion of about 5 degrees and plantar flexion of 35 to 40 degrees.  A June 2006 VA examination showed complaints of weakness and pain.  Examination of the right ankle showed dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  The examiner noted no change in the range of motion, incoordination, fatigability, endurance, or pain levels with repetitive motion.  

The Veteran was afforded another VA examination in October 2008.  Physical examination revealed dorsiflexion to 10 degrees and plantar flexion to 40 degrees with pain throughout in the lateral aspect of the ankle.  The examiner noted tenderness in the lateral malleolus and in the lateral inferior aspect of the joint.  The examiner noted no additional limitations following repetitive use other than increased pain without further loss of motion.  He found no effect of incoordination, fatigue, weakness, or lack of endurance on the function of the right ankle.  

The Board finds that the weight of the evidence is against a finding of marked limitation of motion.  Range of motion findings at no point show marked limitation of motion.  At no point did the range of motion measurements indicate of loss of more than half of the normal total range of motion of the ankle.  Therefore, the Board finds that the Veteran's range of motion does not constitute, or more nearly approximate, marked limitation of motion of the left ankle.  

The Board notes that the June 2006 and October 2008 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the right ankle was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  Even considering these factors, the Veteran's limitation of motion was mild and not marked.  Therefore, applying the DeLuca criteria does not lead to a higher rating.  

The Board has considered whether there are any other possibly applicable diagnostic codes available regarding the Veteran's right ankle disability.  The right ankle disability is not manifested by ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  Therefore, no other diagnostic codes are applicable to the Veteran's right ankle disability.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability rating than 10 percent for postoperative residuals of a right ankle injury for any period of rating on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

A Separate Compensable Rating for Postoperative Scars of the Ankles

The Board must also consider whether the Veteran is entitled to a disability rating for the scars associated with the postoperative residuals of the bilateral ankle injuries.  The Veteran asserted in the January 2009 hearing that his surgical scars are about 15 inches and run from just above his little toe to about eight inches above his ankles in an L shape.  The Veteran reported that the scars have a tingling sensation and that he must wear certain shoes to avoid rubbing.  

The Board notes that the regulations related to the rating of scars were revised effective October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.  However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise, which he did not in this case.  Accordingly, because the Veteran's claim was received prior to October 23, 2008, the revised criteria are not for application in this case.  Under the applicable (earlier) regulations, to receive a disability rating for scars on the ankles, the scar must be deep or cause limitation of motion and cover an area exceeding 6 square inches, superficial without limitation of motion and cover an area of at least 144 square inches, superficial and unstable, or superficial and painful on examination.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).

In February 2003, a VA examiner noted scars to posterior tibial region.  In February 2004, the VA examiner noted a 5.5 cm scar beginning just above the lateral malleolus and travelling below the lateral malleolus to the left lateral foot.  The examiner noted no deformities of the scar with normal skin.  The examiner noted that all range of motion exercises produce mild pain laterally over the above scar.  The examiner also noted a 5.5 cm scar beginning just above the right lateral malleolus and traveling across the top of the right lateral malleolus to the lateral right foot.  He found no deformities.  The skin was normal and non-tender to palpation.  

In October 2008, the examiner noted a healed lateral surgical scar of the left ankle that does not limit function and does not show any evidence of break down or ulceration.  The examiner did note slight tenderness along the scar.  He also noted a well-healed lateral surgical scar of the right ankle that is nonadherent, shows no breakdown, and does not limit function of the ankle.  

The Veteran's left ankle scar is objectively noted as painful and tender.  The Veteran's right ankle scar has been noted as non-tender with no objective findings of pain.  The Veteran has testified as to a tingling sensation in the scar area, but no pain.  Based on the findings of pain and tenderness of the Veteran's left ankle scar, the Board finds that the Veteran is entitled to a separate 10 percent disability rating for painful scars under Diagnostic Code 7804.  38 C.F.R. §§ 4.118 (2007).  Without objective evidence of a painful scar of the right ankle, the Veteran is not entitled to a separate compensable rating regarding that scar.  

The evidence does not show deep or nonlinear scars, scars causing limitation of motion, unstable scars, or scars covering more than 144 square inches.  Therefore, the Veteran is not entitled to a separate compensable disability rating for the right ankle scar or a separate additional disability rating for the left ankle scar under a separate regulation.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803 (2007).
To receive a disability rating in excess of 10 percent for his scars under the applicable (earlier) regulations, the evidence must show scars that are deep or cause limitation of motion and exceed 12 square inches or unstable scars.  38 C.F.R. §§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2007).  The evidence meets the requirements for a disability rating of 10 percent, and no higher, for the Veteran's postoperative scars.  

Increased Rating for Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A private April 2006 audiological examination revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
70
80
LEFT
25
40
65
75

The pure tone averages were 55 decibels for the right ear and 51.25 decibels for the left ear.  The examiner performed two word recognition tests.  The first test showed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  The second test showed 72 percent in the right ear and 84 percent in the left ear.  

The Veteran underwent a VA audiological examination in June 2006.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
45
65
80
LEFT
20
50
55
75

The pure tone averages were 53 decibels for the right ear and 50 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.

The Veteran was afforded another VA audiological examination in October 2008.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
65
85
LEFT
20
50
60
75

The pure tone averages were 54 decibels for the right ear and 51 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 92 percent bilaterally.

As the audiological results do not meet the requirements for exceptional patterns of hearing impairment, the Veteran's hearing must be evaluated using Table VI.  When applying the April 2006 pure tone averages and the speech recognition scores to Table VI, the right ear is assigned a Level V and the left ear is assigned a Level IV.  The Board then applies those levels to Table VII, which results in a 10 percent evaluation for the bilateral hearing loss.  

When applying the June 2006 pure tone averages and the speech recognition scores to Table VI, the right ear is assigned a Level I and the left ear is also assigned a Level I.   The Board again applies those levels to Table VII, which equates to a rating of 0 percent.

When applying the October 2008 pure tone averages and the speech recognition scores to Table VI, the right ear is assigned a Level I and the left ear is also assigned a Level I.   The Board again applies those levels to Table VII, which equates to a rating of 0 percent.

The Board finds that the April 2006 hearing acuity findings are contradicted by multiple other reports and examinations, specifically audiological testing within two months of the examination.  The Board does not find the April 2006 examination to be more probative of the Veteran's hearing acuity than the June 2006 and October 2008 examinations.  Nothing prior to the April 2006 examination shows hearing loss at a compensable level and a hearing test in June 2006, two months after the April 2006 examination, again shows hearing at a non-compensable level.  The overall record does not support a finding of a compensable disability rating for bilateral hearing loss.  Therefore, the Board finds that the Veteran's hearing loss more nearly approximates a Level I hearing disability bilaterally

For these reasons, the Board finds that a preponderance of the evidence is against the claim for a compensable disability rating for bilateral hearing loss for any period of rating on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain, swelling, limitation of motion, and rigidity related to his bilateral ankle disabilities.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5270 and 5271) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the bilateral ankle disabilities.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the Veteran's treatment records and the VA examiners discussed the effect of pain and repetition in determining the Veteran's range of motion measurements, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion. 

The Board has also addressed the Veteran's scars as associated with postoperative residuals of bilateral ankle injuries.  The Veteran reported tingling and pain related to his scars.  Again, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 7801, 7802, 7804) adequately provides for ratings based on these symptoms or impairments.  

As the Board has considered all facets of the Veteran's bilateral ankle disabilities in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected ankle disabilities.  As the rating schedule is adequate to rate the Veteran's service-connected postoperative residuals of bilateral ankle injuries with scars, referral for extraschedular consideration is not warranted.

In this case, the Veteran also reported with decreased hearing acuity.  The Veteran received VA and private audiological examinations that appropriately measured the Veteran's hearing loss levels, both as indicated by audiometric testing at specified levels, and as measured by speech recognition test scores.  The speech recognition testing is schedular rating criteria recognition of an inability to hear some words in normal conversation.  The Veteran has not asserted and the Board has not found any reason to doubt the accuracy of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, so that referral for extraschedular consideration is not warranted regarding the claim for increased rating for bilateral hearing loss.


ORDER

An increased disability rating in excess of 10 percent for postoperative residuals of a left ankle injury is denied. 

An increased disability rating in excess of 10 percent for postoperative residuals of a right ankle injury is denied

A separate 10 percent rating for postoperative scars of the left ankle associated with residuals of a left ankle injury is granted.

An increased disability rating in excess of 0 percent for bilateral hearing loss is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


